Citation Nr: 1446268	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  08-06 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than November 20, 2003, for the grant of service connection for hepatitis C.

2.  Entitlement to an effective date earlier than December 5, 2005, for the grant of a 100 percent disability rating for hepatitis C.   

3.  Entitlement to an effective date earlier than November 20, 2003, for the grant of service connection for cirrhosis of the liver on the basis of clear and unmistakable error (CUE).  


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to July 1994.  The Veteran died in April 2012 and the appellant is his surviving spouse.  The Veteran's surviving spouse was subsequently recognized as the substituted appellant in this case.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California and in San Diego, California.  Jurisdiction of these matters is with the RO in San Diego, California.

In a February 2006 rating decision, the RO in Los Angeles, California, granted service connection for hepatitis C, assigning an initial 10 percent disability rating, effective November 20, 2003; and granted service connection for cirrhosis of the liver, assigning an initial 50 percent rating, effective November 20, 2003.

In March 2006, the Veteran submitted a notice of disagreement with each of the ratings assigned for hepatitis C and for cirrhosis of the liver, and the effective date assigned for the grants of service connection for hepatitis C and for cirrhosis of the liver.  A statement of the case was issued to the Veteran in December 2006 that included the issues of a higher rating for cirrhosis of the liver and earlier effective dates for the grants of service connection for hepatitis C and for cirrhosis of the liver.  The Veteran did not submit any timely correspondence that could be construed as a substantive appeal as to these issues.  Hence, these issues were not perfected for appeal.   

In a December 2006 rating decision, the RO in San Diego, California, granted a higher 100 percent disability rating for hepatitis C, effective December 5, 2005.  Although the RO stated that this resolved the issue of an initial higher rating, the RO failed to consider the time period prior to December 5, 2005.  The RO accepted correspondence received from the Veteran in May 2007, as his notice of disagreement with the effective date assigned for the 100 percent disability rating for hepatitis C, and in January 2008 issued a statement of the case (dated in November 2007).  In February 2008, the Veteran submitted his substantive appeal (via a VA form 9) that was timely as to the issue of an earlier effective date for the assignment of a 100 percent disability rating for hepatitis C.  At that time, the Veteran also requested a hearing before the Board.  

In April 2008, the Veteran and his spouse testified during a hearing before RO personnel: a transcript of that hearing is associated with the claims file.  However, there is no indication that the DRO hearing was provided in lieu of a Board hearing.

In a November 2008 rating decision, a higher 20 percent rating for hepatitis C was granted, effective November 20, 2003, and a corresponding November 2008 supplemental statement of the case was issued.  The Veteran did not submit a substantive appeal with regard to the issue of an initial rating in excess of 20 percent for hepatitis C for the period prior to December 5, 2005, and therefore, that issue is not on appeal.  The November 2008 rating decision also denied an earlier effective date for the grant of service connection for cirrhosis of the liver on the basis of clear and unmistakable error (CUE) and declined to reopen a claim for service connection for diabetes mellitus.  The November 2008 supplemental statement of the case also included the issue of entitlement to an earlier effective date for the grant of service connection for hepatitis C (previously adjudicated, but not perfected on appeal).   However, as the RO has continued to adjudicate the issue of an earlier effective date for the grant of service connection for hepatitis, the Board accepts this issue as also on appeal.  

In February 2009, the Veteran submitted a notice of disagreement with the November 2008 rating decision that denied an earlier effective date for cirrhosis of the liver on the basis of CUE.  

In June 2014, the RO determined that the Veteran's surviving spouse was a substitute claimant to continue the claims pending at the time of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2013)).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the RO has determined that the appellant meets the criteria for substitution of the Veteran's claims which were pending at his death.  Accordingly, the appellant has stepped into the Veteran's shoes with regard to the claims listed on the cover page of this decision.  In this regard, the Veteran had requested a hearing before the Board in his February 2008 substantive appeal (via a VA form 9).  In light of the Veteran's prior outstanding hearing request, a remand is warranted for the RO to schedule the requested hearing on the appellant's behalf.  

As noted above, in a November 2008 rating decision, the RO, in pertinent part, denied an earlier effective date for the grant of service connection for cirrhosis of the liver on the basis of CUE.  In February 2009, the Veteran submitted a notice of disagreement with the November 2008 rating decision that denied an earlier effective date for cirrhosis of the liver on the basis of CUE.  However, neither the Veteran (while still alive), nor the appellant were provided a Statement of the Case (SOC) or given an opportunity to perfect the appeal of this additional claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand the claim, rather than merely referring it.  An SOC must be issued and the appellant given an opportunity to perfect the appeal of this claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Lastly, the Board notes that while the RO references the appellant's application for Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable), and burial benefits (VA form 21-534) was received on June 28, 2012, the actual copy of the form 21-534 is not associated with either the Virtual VA or VBMS claims file.  On remand, such documentation should be obtained and included in the evidence.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant a statement of the case concerning entitlement to an effective date earlier than November 20, 2003, for the grant of service connection for cirrhosis of the liver on the basis of CUE. 

Advise the appellant that she still needs to file a timely Substantive Appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning this additional claim.  She also must be advised of the time period she has to perfect this appeal.  If, and only if, she submits a timely Substantive Appeal in response to this SOC, thereby perfecting her appeal of this additional claim, should it be returned to the Board for further appellate consideration.

2.  Associate with the Virtual VA and VBMS file a copy of the appellant's VA form 21-534 that the RO has indicated was received on June 28, 2012,

3.  Schedule the appellant for a Travel Board or Board video-conference hearing, as appropriate.  Notify the appellant of the date, time and location of her hearing.  If she fails to report for this hearing or elects not to have a hearing, then also document this in the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



